Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-24 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/US2017/066920 filed December 18, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 3/26/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claims 1-24 are objected to because of the following informalities:  
Claim 1 recites “ the measure " in line 7. For consistency and clarification with “a correction measure” recited in line 6, it is suggested to change “the measure” in line 7, to “the correction measure”.  

Claim 13 is objected for the same reason as set forth above for claim 1.

Claims 2-12 and 14-24 are also objected to since they are dependent on the objected base independent claims 1 and 13, respectfully, as set forth above.  
Appropriate correction is required.

Notice re prior art available under both pre-AIA  and AIA 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-15, and 19-24  are rejected under 35 U.S.C. 103 as being unpatentable over Lilja et al. (US Pub. No.: 2006/0075271), and further in view of Detwiler et al. (US Pub. No.: 2010/0310028).

As per claim 1, Lilja disclose  A method for clock calibration in a wireless communication device, the method comprising:
activating a first clock either after waking up from an inactive state of the wireless communication device or after powering up the wireless communication device, wherein a second clock is configured to run during the inactive state (see para. 0006-0007, Fig.1, para. 0027-0031, Fig.3, Fig.4, para. 0037-0038, detecting a communication event on the external communication bus at a wake up circuit while a host controller coupled to the external communication bus is in an inactive state; providing an interrupt signal to a processor of the communication device that is operating using a first clock signal running at a first clock rate from a first clock responsive to detection of the communication event by the wake up circuit; providing a clock enable signal from the processor of the communication device, responsive to the interrupt signal, to a second clock in an inactive state, the second clock being coupled to a second circuit of the communication device separate from the processor of the communication device; initiating active 

Lilja however does not explicitly disclose calculating a correction measure for restoring a timing basis; and restoring the timing basis based on the measure. 

Detwiler however disclose  calculating a correction measure for restoring a timing basis; and restoring the timing basis based on the measure (see Fig.1, para. 0024-0027, determining at a radio an offset between a local clock and a network clock, placing the local clock in a calibration mode, and calibrating the local clock using a radio link to reduce the offset (claim 1) / restoring the timing basis based on the correction measurement/calibrating, see also para. 0033-0034).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of calculating a correction measure for restoring a timing basis; and restoring the timing basis based on the measure, as taught by Detwiler, in the system of Lilja, so as to provide a novel method of calibrating a local radio reference clock for a radio operating in a radio network having a network reference clock, the method comprises the steps of determining at the radio an offset between the local clock and the network clock, placing the local clock in a calibration mode, and calibrating the local clock using a radio link to reduce the offset, see Detwiler, paragraphs 9-12.

As per claim 2, the combination of Lilja and Detwiler disclose the method of claim 1.

Detwiler further disclose wherein the correction measure is a drift of the second clock incurred while running during the inactive state, and the timing basis is a virtual timer that is a software-based timer calibrated based on a network reference frequency (see Fig.1, para. 0027, in a calibration mode, a local clock may determine or calculate a frequency offset between a reference clock and the local clock and adjust tuning voltage of the local clock to have a lowest tunable offset ). 

As per claim 3, the combination of Lilja and Detwiler disclose the method of claim 2.

Detwiler further disclose measuring a frequency offset of the first clock to the network reference frequency based on a signal received from a network; updating the virtual timer based on the frequency offset; measuring the drift of the second clock over a predetermined time interval based on the virtual timer while the wireless communication device is in an active state; and restoring the virtual timer based on the drift after the wireless communication device wakes up from the inactive state (see Fig.1, para. 0027, in a calibration mode, a local clock determine or calculate a frequency offset between a reference clock and the local clock and adjust tuning voltage of the local clock to have a lowest tunable offset). 

As per claim 7, the combination of Lilja and Detwiler disclose the method of claim 3.

Lilja further disclose wherein zero, one, or more than one inactive state of the wireless communication device exists during the predetermined time interval (para. 0010, 0014, Fig.3, para. 0036-0038, a wake up circuit is configured to generate an interrupt signal and provide the interrupt signal to a first circuit responsive to detection of a communication event on an external communication bus  when the first circuit is in an inactive state (claim 11)).
 
As per claim 8, the combination of Lilja and Detwiler disclose the method of claim 3.

Lilja further disclose wherein the predetermined time interval is set dynamically (see  para. 0010, 0014, Fig.3, para. 0036-0038, a wake up circuit is configured to generate an interrupt signal and provide the 

As per claim 9, the combination of Lilja and Detwiler disclose the method of claim 1.

Detwiler further disclose wherein the correction measure is a frequency relation between the first clock and the second clock and the timing basis is a phase locked loop (PLL) for generating clock signals (see para. 0005, when a voltage controlled oscillator (VCO) forms a portion of a phase locked loop (PLL) circuit, the oscillation frequency of oscillating signals generated by the VCO are locked to that of a reference signal to which the VCO is operably responsive). 

As per claim 10, the combination of Lilja and Detwiler disclose the method of claim 9.

Detwiler further disclose wherein the frequency relation is measured after waking up from the inactive state or powering up the wireless communication device, and the PLL is controlled based on the frequency relation (see para. 0005, when a voltage controlled oscillator (VCO) forms a portion of a phase locked loop (PLL) circuit, the oscillation frequency of oscillating signals generated by the VCO are locked to that of a reference signal to which the VCO is operably responsive). 

As per claim 11, the combination of Lilja and Detwiler disclose the method of claim 9.

Detwiler further disclose, further comprising: receiving a network reference signal after adjusting the PLL; and controlling the PLL based on the network reference signal (see para. 0005, when a voltage controlled oscillator (VCO) forms a portion of a phase locked loop (PLL) circuit, the oscillation frequency of oscillating signals generated by the VCO are locked to that of a reference signal to which the VCO is operably responsive). 

As per claim 12, the combination of Lilja and Detwiler disclose the method of claim 9.

Detwiler further disclose wherein the first clock is not temperature compensated and the second clock is temperature compensated (see para. 0008, the performance of quartz oscillators is affected by temperature variation and the range of oscillator frequency as a function of the temperature of the oscillator). 

As per claim 13, claim 13 is rejected the same way as claim 1. Lilja further disclose  A device for clock calibration in a wireless communication device (see Fig.1, para. 0027, a USB supporting wireless modem device 100), the device comprising: a first clock for providing a first clock signal during an active state of the wireless communication device, wherein the first clock (Fig.1, para. 0027-0030, clock 120) ; a second clock (see Fig.1, para. 0028-0030, clock 125); and a calibration unit  (See Fig. 1, a USB control circuit 130). 

As per claim 14, claim 14 is rejected the same way as claim 2.

As per claim 15, claim 15 is rejected the same way as claim 3.

As per claim 19, claim 9 is rejected the same way as claim 7.
As per claim 20, claim 20 is rejected the same way as claim 8. 
As per claim 21, claim 21 is rejected the same way as claim 9.
As per claim 22, claim 22 is rejected the same way as claim 10.
As per claim 23, claim 23 is rejected the same way as claim 11. 
As per claim 24, claim 24 is rejected the same way as claim 12. 

Allowable Subject Matter
Claims 4-6 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US Pub. No.:2016/0065358) – see para. 0130-0135, “an intermediate node firstly obtains, according to a local clock frequency of itself and an obtained a clock frequency of a previous node, a frequency offset of the intermediate node relative to the previous node, and then obtains, according to the frequency offset of the intermediate node relative to the previous node and an obtained frequency offset of the previous node relative to a master clock, a frequency offset of the intermediate node relative to the master clock, and transmits the frequency offset of the intermediate node relative to the master clock to a next node, so that a slave node can correct a clock frequency of the slave node or correct a clock frequency and time of the slave node according to the frequency offset of the intermediate node relative to the master clock. Since the frequency offset of the intermediate node relative to the master clock is measured, and a result is transmitted to the slave node, thus, the clock frequency may be corrected by the slave node, and clock synchronization precision is improved”.
Shen (US Pub. No.:2011/0066874) – see para. 0031, Fig.1, para. 0038-0043, “the clock calibration module 126 is a functional module that is operably coupled to the HPO 120, the electronic memory device 122, and the processor 124. More specifically, the calibration module 126 may be implemented in hardware and/or software and, furthermore, may be integrated with one or more of the HPO 120, the electronic memory device 122, and/or the processor 124. In other words, certain physical components or software instructions which impart functionality to the clock calibration module 124 may be physically combined with or stored within another component of the active communication mode module 114. The illustrated clock calibration module 126 includes a clock ratio algorithm 134 and a calibration factor algorithm 136”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469